Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 1 of 8                           PageID #: 1548



                                  UNITED STATES DISTRICT COURT
                                           DISTRICT OF MAINE


LAWRENCE ROLAND                                     )
OUELLETTE,                                          )
                                                    )
                   Plaintiff,                       )
                                                    )
          v.                                        )                2:16-cv-00053-LEW
                                                    )
NORMAN GAUDETTE,                                    )
ROGER BEAUPRE, and                                  )
THE CITY OF BIDDEFORD,                              )
                                                    )
                   Defendants                       )


                                                    ORDER

          Plaintiff Lawrence Ouellette alleges Defendant Norman Gaudette sexually assaulted

him in 1987 and 1988, when Mr. Ouellette was a minor and Mr. Gaudette was a police captain

employed by the City of Biddeford. Plaintiff alleges Defendant Roger Beaupre, then Chief of

the Biddeford Police Department, was on notice of and deliberately indifferent to Officer

Gaudette’s conduct, and thereby caused Plaintiff constitutional harm.

          Plaintiff alleges the deprivation of his right “of liberty to bodily integrity, including

but not limited to a freedom from sexual abuse by BPD police officers.” Am. Compl. ¶ 41.

Plaintiff also asserts a Monell claim 1 against the City of Biddeford based on failure to




1
    Monell v. Dep’t of Soc. Servs. of the City of N.Y., 436 U.S. 658 (1978).
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 2 of 8                              PageID #: 1549



investigate, train and/or supervise, or “tacit authorization,” arising out of a “widespread

deliberately indifferent custom, habit, practice and/or policy.” Id. ¶¶ 44-45. 2

        Although a § 1983 constitutional claim against Mr. Gaudette is time barred, the First

Circuit Court of Appeals has reasoned that the § 1983 claims against Mr. Beaupre and the

City of Biddeford may not be so barred. This apparently depends on what the jury decides

was Mr. Ouellette’s duty to diligently investigate his claims against Defendants. Ouellette v.

Beaupre, 977 F.3d 127, 145 (1st Cir. 2020) (“[A] reasonable jury could find that Ouellette

had no duty to diligently investigate his claims against appellees prior to 2015 ….”).

Accordingly, the First Circuit vacated my award of summary judgment based on the statute

of limitation and remanded for further proceedings. Id. at 146.

        On January 28, 2021, I conducted a telephone conference with the parties to discuss

whether there is a need for supplemental briefing and instructed the parties to engage in the

meet and confer process and then, if a party wanted leave to expand the briefing, file a Local

Rule 56(h) report concerning the same. On February 5, 2021, the City and Mr. Beaupre

memorialized the parties’ respective positions in a Pre-Filing Conference Memorandum (ECF

No. 164). They report an intention not merely to revisit the issues addressed but left

unresolved in the prior round of summary judgment practice, but also to expand considerably

the legal memoranda and summary judgment record. After review of the original summary



2
  Plaintiff asserts that Chief Beaupre “knew or had reason to know . . . of Gaudette’s sexual abuse of minors
and did nothing about it and/or covered it up.” Pl.’s MSJ Resp. at 6. In the Amended Complaint this is stated
as Beaupre “took no steps to protect” Plaintiff and essentially steered internal affairs investigations in a way
that “allow[ed] Officer Gaudette to remain in his position … prior to [when] he sexually assaulted Ouellette.”
Am. Compl. ¶ 24. Plaintiff also describes Beaupre’s omission as “failure to investigate complaints … and/or
supervise.” Id. ¶ 36.


                                                     2
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 3 of 8                                  PageID #: 1550



judgment papers and the Conference Memorandum, leave to file a supplemental summary

judgment motion is denied. The outstanding issues are addressed below based on the record

the parties submitted during the earlier summary judgment briefing cycle.

                                                  Color of Law

          Defendants argued Officer Gaudette was not acting under color of state law when he

engaged in the alleged abuse of Plaintiff. Motion at 6-12. The question appears to boil down

to whether the authority of Gaudette’s office was in some means instrumental in the abuse. 3

          Defendants observe that the alleged conduct could not reasonably be considered within

the scope of official duties. Furthermore, they say the record evinces sexual abuse exclusively

while Gaudette was off duty and they note that Plaintiff testified that the encounters were not

the product of physical intimidation. 4




3
    The First Circuit has described the inquiry as follows:

          An officer who abuses or exceeds his recognized authority may be acting under color of law
          if, “at the time in question, [he] purposes to act in an official capacity or to exercise official
          responsibilities pursuant to state law.” Id. Although the subjective reactions of the victim may
          have some relevance, “the primary focus of the color of law analysis must be on the conduct
          of the police officer,” Barreto–Rivera, 168 F.3d at 47, and whether it “related in some
          meaningful way either to the officer’s governmental status or to the performance of his duties,”
          Martinez, 54 F.3d at 987.

Zambrana-Marrero v. Suarez-Cruz, 172 F.3d 122, 126 (1st Cir. 1999).
4
  Although a § 1983 claim against Mr. Gaudette is time barred, still Plaintiff must prove that Mr. Gaudette
subjected him to a constitutional deprivation in order to lay the groundwork for his claims against the other
defendants. Ouellette v. Beaupre, 977 F.3d 127, 145 (1st Cir. 2020) (“[I]f Ouellette is to prevail on his § 1983
claims against appellees, he will have to convince a jury to make a preliminary factual finding that Gaudette
violated his constitutional rights.”). This groundwork will need to include evidence that Gaudette acted under
color of law.



                                                        3
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 4 of 8                             PageID #: 1551



        Defendants argue that Plaintiff cannot prove he was compelled 5 to engage in sexual

acts with Gaudette when Gaudette was on duty and that this factor deserves greatest weight

in the color of law inquiry. Defendants contend these encounters were what the First Circuit

refers to as “personal frolics” under this legal rubric and not exercises of police authority.

Martinez v. Colon, 54 F.3d 980, 987 (1st Cir. 1995). The record evidence suggests

circumstances that blur the line between the color of law and the First Circuit’s “personal

frolic” categorical alternative. I am not inclined to take this decision away from the jury.

This conclusion seems also to be in league with the First Circuit’s preference to have the jury

effectively resolve the applicability of the statute of limitations. In the wake of that thinking,

only a remarkably one-sided factual record supporting Defendants’ arguments would result

in a grant of summary judgment on the remaining, much more nuanced, legal issues. The

record is decidedly a mixed bag. The color of law issue and the existence of an underlying

deprivation depend on the resolution of disputed facts, which naturally will be left for the jury

to settle.

                          Deliberate Indifference & Causal Connection

        Defendants argued that “even if” Plaintiff could show that Mr. Gaudette deprived him

of a constitutional right by having sexual relations with him, the evidence will not demonstrate

a “strong causal connection” proving that Mr. Beaupre’s alleged inaction “led inexorably to


5
  The First Circuit characterized the underlying cause of action as one that arises under the substantive
component of the Due Process Clause. Ouellette v. Beaupre, 977 F.3d 127, 133 & n.4 (1st Cir. 2020) (citing
Martínez v. Cui, 608 F.3d 54, 58 (1st Cir. 2010) (stating that a claim alleging infringement by a state officer
of the right to bodily integrity is “appropriately characterized ... as a Fourteenth Amendment substantive due
process claim”)). Defendants’ briefing does not adequately address what significance compulsion has in
relation to Plaintiff’s burden of proving an underlying substantive due process deprivation. However, I am not
persuaded that Defendants deserve a second opportunity to address the issue in a second/supplemental
summary judgment proceeding. Defendants have not waived the right to advance the issue at trial.

                                                     4
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 5 of 8                               PageID #: 1552



the constitutional violation.” Motion at 12-13. Defendants also deny that Gaudette had notice

of alleged abuse, let alone actual abuse. Id. They said it thus: “There simply is no evidence

that during the years at issue anything happened ‘to put … supervisors on notice that

[Gaudette] presented a substantial, unusually serious, or grave risk’ of abusing Ouellette.” Id.

at 13 (quoting Ramirez-Lluveras v. Rivera-Merced, 759 F.3d 10, 21 (1st Cir. 2014)). The gist

of this defense appears to be that the evidence might raise a negligence question, but that the

kind of “notice” that Chief Beaupre supposedly had would not support a deliberate

indifference finding related to an underlying substantive due process harm. 6

        In the event an underlying substantive due process deprivation exacted under color of

law is found by the jury there is a genuine issue whether Mr. Beaupre’s conduct can be deemed

deliberate indifference on the part of a supervisory officer. This will depend, predominantly,

on what the jury makes of the evidence concerning prior reports of misconduct by Mr.

Gaudette. Concerns about the admissibility or weight to be assigned to prior reports

concerning a different officer and alleged later reports against Mr. Gaudette are matters I will

address in limine, during trial, and/or in the jury charge; they do not necessitate a summary

judgment ruling. 7 And given the expansive range of issues now to be resolved by the jury,


6
  Evidently, this particular issue is one that Defendants would most like the chance to expand upon, stating
they would rely on deposition transcripts of more than twenty witnesses and related exhibits. Conference
Memorandum at 6.
7
  “Under 42 U.S.C. § 1983 ... [a]bsent participation in the challenged conduct, a supervisor can be held liable
only if (1) the behavior of his subordinates results in a constitutional violation and (2) the supervisor’s action
or inaction was affirmatively linked to the behavior in the sense that it could be characterized as supervisory
encouragement, condonation or acquiescence or gross negligence of the supervisor amounting to deliberate
indifference.” Bisbal–Ramos v. City of Mayaguez, 467 F.3d 16, 24 (1st Cir. 2006) (citation and internal
quotation marks omitted). In the Conference Memorandum, Defendants express the worry that Plaintiff is
attempting to assert a broader “duty to protect” claim based on some more generalized “propensity to do harm”
other than constitutional harm. Conference Memorandum at 4-5, citing Am. Compl. ¶ 22. If that is Plaintiff’s

                                                      5
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 6 of 8                             PageID #: 1553



the parties all may reasonably anticipate that my rulings on admissibility of evidence will be

commensurately capacious.

                                          Qualified Immunity

        Mr. Beaupre previously argued the law was not clearly established in 1987/88 that his

after-the-fact referral of reports made against Mr. Guadette “to outside authorities for

investigation” could be deemed inadequate such that he would have understood he was

depriving an alleged victim of a constitutional right. Defendants’ Summary Judgment Reply

at 7. In his words: “There is no evidence that, at any relevant time, Beaupre did anything that

a reasonable official … would have understood to violate clearly established law ….” Motion

at 16. According to Defendants, the record shows not only that Mr. Beaupre had no

contemporaneous notice of alleged abuse undertaken by Mr. Gaudette, but also that when he

eventually heard of an allegation against Mr. Gaudette he referred the matter to the District

Attorney, the Attorney General, and internal affairs for investigation. Id. at 16-19.

        Plaintiff says this is not an accurate depiction of the record; that Mr. Beaupre never

investigated prior claims two other minors made against Mr. Gaudette before Gaudette abused

Plaintiff, and that Mr. Beaupre did not investigate prior similar accusations related to another

officer (reflecting, in Plaintiff’s view, both Beaupre’s subjective indifference and a municipal

custom or policy). Summary Judgment Response at 15, citing POSMF ¶¶ 115-116 & PSAMF

¶¶ 17-32.


intention, I do not read paragraph 22 of the Amended Complaint to assert a freestanding claim or to give notice
of such a theory, and the actual counts set forth in the Amended Complaint are clear that they concern
underlying constitutional harm associated with invasion of bodily integrity. In other words, the pleadings do
not state the claim Defendants worry about.


                                                     6
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 7 of 8                                    PageID #: 1554



          The application of qualified immunity doctrine in this hazy factual context does not

point to an obvious outcome. 8 On one version of the facts, the jury will need to consider the

reasonableness of Mr. Beaupre’s disregard of reports made by particular minors against

particular officers, as relayed to him by those officers who received the reports. Furthermore,

no reasonable officer would question the proposition that the abuse of police power to

sexually assault a person (minor or adult) deprives that person of a constitutional right. Given

these considerations, genuine issues of material fact underlie the qualified immunity defense

and, consequently, summary judgment is not warranted.

                                              Municipal Liability

          Defendants argued the City cannot be liable unless some municipal official other than

Chief Beaupre (they do not specify who) had notice of an issue that would justify municipal

liability. Motion at 14. Summary judgment is not warranted as to this issue because then Chief

Beaupre’s alleged deliberate indifference, if found, reasonably could be deemed an act or

omission by the municipality’s policy-making officer.



8
    As explained by the First Circuit:

          The “clearly established” inquiry as to supervisors is bifurcated and is satisfied only when “(1)
          the subordinate’s actions violated a clearly established constitutional right, and (2) it was
          clearly established that a supervisor would be liable for constitutional violations perpetrated
          by his subordinates in that context.” Camilo-Robles v. Hoyos, 151 F.3d 1, 6 (1st Cir. 1998). If
          the constitutional right and the availability of supervisory liability that underlie a plaintiff’s §
          1983 claim are both clearly established, the qualified immunity analysis “reduces to the test
          of objective legal reasonableness.” Id. at 6. Under this latter test, we ask “whether, in the
          particular circumstances confronted by [the] appellant, [the] appellant should reasonably have
          understood that his conduct jeopardized those rights,” whether through deliberate indifference
          or otherwise. Id. at 7. This question involves merits-like analysis but is analytically distinct
          and confined to the qualified immunity inquiry. Id. at 6-7.

Penate v. Hanchett, 944 F.3d 358, 366 (1st Cir. 2019).


                                                         7
Case 2:16-cv-00053-LEW Document 167 Filed 02/12/21 Page 8 of 8             PageID #: 1555



                                       Conspiracy

      In their Conference Memorandum, Defendants say they would like to file a second

summary judgment motion to foreclose a conspiracy theory that Plaintiff agrees is no longer

stated in the Amended Complaint. Plaintiff’s concession is noted. Summary judgment

proceedings are not needed to address an abandoned theory of relief.

                                       CONCLUSION

      For the foregoing reasons, summary judgment is DENIED with respect to the issues

not resolved in the prior Order on Defendants’ Roger Beaupre and the City of Biddeford’s

Motion for Summary Judgment. Defendants’ request for leave to file a second or

supplemental summary judgment motion is DENIED.

      SO ORDERED.

      Dated this 12th day of February, 2021.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE




                                            8
